UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1655


XIN LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 10, 2013             Decided:   March 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition granted and remanded by unpublished per curiam opinion.


Xin Lin, Petitioner Pro Se.       Kiley L. Kane, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xin Lin, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration      Appeals    (“Board”)        dismissing       her    appeal       from   the

immigration      judge’s         denial      of    her      requests       for     asylum,

withholding      of   removal,         and   protection      under       the    Convention

Against    Torture.          Upon       review      of     Lin’s     claims       and    the

administrative        record,     we    grant     the     petition       for    review   and

remand to the Board for further proceedings in light of our

recent decision in Ai Hua Chen v. Holder, 742 F.3d 171 (4th Cir.

2014).     We dispense with oral argument because the facts and

legal    contentions     are      adequately        presented       in    the    materials

before    this   court     and    argument        would    not   aid     the    decisional

process.

                                                   PETITION GRANTED AND REMANDED




                                             2